 1   Margaret A. Elder (SBN 177424)
     Chandra Gehri Spencer (SBN 184010)
 2
     ELDER & SPENCER, LLP
 3   17011 Beach Bd., Suite 900
     Huntington Beach, CA 92647
 4
     Tel: (714) 375-6696
 5   Fax: (888) 422-8027
     E-mail: info@elderspencer.com
 6
     Attorneys for Plaintiffs
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
             CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
11
12
     MAYRA RODRIGUEZ, et al.,                  ) CASE NO. 5:17-cv-00686-JGB (SPx)
13                                             )
14              Plaintiffs,                    ) Assigned to Hon. Jesus G. Bernal
                                               )
15        vs.
                                               ) ORDER OF DISMISSAL [FRCP 41(A)]
16   SUN CITY HERMOSA C.C.C., et al.,          )
                                               )
17              Defendants.                    )
18                                             )
                                               )
19                                             )
20
21   TO THE PARTIES AND TO THEIR COUNSEL OF RECORD:
22        Based on the request of the parties, and good cause appearing therefore, IT IS
23   HEREBY ORDERED that this matter is dismissed with prejudice.
24
25   Dated: October 29, 2018              ___________________________________
                                          ____________________________________
                                          Hon.
                                          Honn. Jesus
                                                Jesus G.
                                                      G. Bernal
                                                         Bernaal
26                                        United
                                          Unnited States District Court Judge
27
28
                                ORDER OF DISMISSAL [FRCP 41(A)]

                                              -1-
